NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARL DWIGHT DAVIS,                              No.    20-15790

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00163-GMS-
                                                MHB
 v.

DAVID SHINN, Director, Dept of                  MEMORANDUM*
Correction, State of Arizona,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Arizona state prisoner Carl Dwight Davis appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims related to

his imprisonment. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Davis’s action as barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because success in this action would necessarily

imply the invalidity of Davis’s conviction or sentence, and Davis failed to allege

facts sufficient to show that his conviction or sentence has been invalidated. See

Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (a prisoner in state custody cannot use

a § 1983 action to challenge the fact or duration of his confinement but must

instead seek federal habeas corpus relief).

      We do not consider facts or documents that were not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Davis’s pending motion (Docket Entry No. 16) is denied. To the extent

Davis requests relief related to the conditions of his confinement, his request is

denied as outside the scope of this appeal.

      AFFIRMED.




                                          2                                     20-15790